Appeal from an order of the Family Court, Chautauqua County (Patricia A. Maxwell, J), entered June 5, 2007. The order, among other things, granted the petition seeking permission for the parties’ child to relocate with petitioner to another state.
*1400It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Family Court properly granted petitioner mother permission for the parties’ child to relocate with her to California. Contrary to respondent father’s contention, the mother established by a preponderance of the evidence that the proposed relocation would be in the best interests of the child (see Matter of Tropea v Tropea, 87 NY2d 727, 741 [1996]). The father failed to take an appeal from the order dismissing his petition seeking to hold the mother in contempt of court, and thus his contention concerning the propriety of that order is not properly before us (see CPLR 5501 [a]; Vigliotti v State of New York, 24 AD3d 1217 [2005], lv denied 6 NY3d 819, 854 [2006]). Present—Scudder, P.J., Martoche, Fahey, Peradotto and Gorski, JJ.